"WOODSON, P. J.
The facts of this case are in all material respects, with one exception, the same as-are those in the case of State ex rel. v. Young, the opinion in which is handed down with this one. [Ante, p. 627.] The principal difference, if any, consists in the fact, if I correctly understand the record, that the defendant here, prior to the time of the construction of the levees and excavation of the drains mentioned in the evidence, had constructed a levee along the east and south lines of his lands, located in Survey No. 1706, estimated to be worth $600, which was by the commissioners of the district, in the first instance, allowed him as a credit on the assessments made against his said lands; but upon exceptions filed by numerous landowners of the district to the report of the commissioners filed August 9, 1904, many of which were sustained by the county court, necessitating a change of the boundaries of the district, and at the same time, this credit of $600 to defendant was also disallowed, but for what reason counsel has not stated, nor have we been able to find in the record any reason assigned therefor.
Upon this condition of the record I suppose it would be fair to presume that the said credit was finally disallowed because the change of the boundaries of the district necessitated the abandonment of. the use of Mr. Black’s old levees in the location and construction of the new, and therefore said levees became worthless to the district. But be that as it may, this court is not responsible for the condition of the record as it exists in this case, which, while short, is very complicated.
*640I judge from the record that this case and those of State ex rel. v. Young, ante, p. 627, and State ex rel. v. Galloway, ante, p. 637, decided at this sitting of the court, were tried separately in the circuit court, but all were appealed together, one record sent up, and one abstract thereof and briefs filed covering all, without stating or designating what evidence introduced pertained to each case, nor what points and propositions of law stated therein apply particularly to the respective eases, thereby leaving this court to segregate and apply the evidence to the respective cases, and to determine to which case the points made and propositions advanced apply.
If under this condition of things the court fails to grasp the true condition of the record and the parties litigant suffer thereby, the responsibility therefor does not rest with this court.
The same kind of a record, only much more complicated, was presented to us in the case of State ex rel. v. Wilson, 216 Mo. 215, where we felt called upon to protest against such practice.
Returning to the case in hand, I am unable to comprehend the purpose of counsel in making the point that Black was not allowed this credit of $600, when they wholly omit to assign any reason why in the first place it was properly allowed to him by the commissioners, or why it was' finally erroneously disallowed, or why the circuit court, under the circumstances, should be convicted of error for disallowing this credit upon the tax bills sued on, in this case.
Failing to discover any error, if it exists, in this case, the judgment of the circuit court should be, and is affirmed.
All concur.